Exhibit 10.1

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

EPC CORPORATION

 

$5,400,000

 

20.0% Senior Secured Notes due December 31, 2012

 

NOTE PURCHASE AGREEMENT

 

Dated September 4, 2003

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE AND EXHIBITS

 

SCHEDULE A    —    INFORMATION RELATING TO PURCHASER SCHEDULE B    —    DEFINED
TERMS SCHEDULE C    —    PROJECTED PROJECT REVENUES SCHEDULE 4.2.7    —   
Penelec Agreement Matters SCHEDULE 5.3    —    Subsidiaries of the Company and
Ownership of Subsidiary Stock SCHEDULE 5.4    —    Financial Statements SCHEDULE
5.7    —    Certain Litigation SCHEDULE 5.10    —    Licenses and permits
SCHEDULE 5.13    —    Use of Proceeds SCHEDULE 5.14    —    Existing
Indebtedness SCHEDULE 5.20    —    Project Documents EXHIBIT 1         Form of
20.0% Senior Secured Notes due December 31, 2012 EXHIBIT 4.1.5         Form of
Opinion of Counsel for the Company



--------------------------------------------------------------------------------

EPC Corporation

 

20.0% Senior Secured Notes due December 31, 2012

 

September 4, 2003

 

TO THE PURCHASER LISTED IN

 

THE ATTACHED SCHEDULE A:

 

Ladies and Gentlemen:

 

EPC Corporation, a Delaware corporation (the “Company”), agrees with the
Purchaser listed in Schedule A attached hereto (the “Purchaser”, including all
references to “you” and “your” shall be to such Purchaser) as follows:

 

1. AUTHORIZATION OF NOTE.

 

The Company, pursuant to this Note Purchase Agreement (the “Agreement”) will
authorize the issue and sale of up to $5,400,000 principal amount of its 20.0%
Senior Secured Notes due December 31, 2012 (consisting of a Note A in the
principal amount of $3,700,000 (“Note A”) and a Note B in the principal amount
of $1,700,000 (“Note B,” and together with Note A, the “Notes”, such term to
include any such notes issued in substitution therefor pursuant to Section 13 of
this Agreement). The Notes shall be substantially in the form set out in Exhibit
1, with such changes therefrom, if any, as may be approved by you and the
Company. Certain capitalized terms used in this Agreement are defined in
Schedule B; references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.

 

2. SALE AND PURCHASE OF NOTES.

 

2.1 Note A. Subject to the terms and conditions of this Agreement, the Company
will issue and sell to you and you will purchase from the Company, at the Note A
Closing provided for in Section 3, Note A with the purchase price for such Note
A being $3,700,000, payable at the Note A Closing, subject to the satisfaction
of the conditions precedent set forth in Section 4.1.

 

2.2 Note B. Subject to the terms and conditions of this Agreement, the Company
will issue and sell to you and you will purchase from the Company, at the Note B
Closing provided for in Section 3, Note B with the purchase price for such Note
B being $1,700,000, payable at the Note B Closing, subject to the satisfaction
of the conditions



--------------------------------------------------------------------------------

precedent set forth in Section 4.2. The request for the purchase of Note B shall
be by written notice by the Company to you and shall be delivered in accordance
with Section 18 hereof no later than 10:00 a.m. New York time on the Business
Day prior to the proposed date of such purchase. Subject to the satisfaction of
the conditions precedent contained in Section 4.2 hereof, you shall pay the
purchase price for Note B set forth in Section 1 hereof by 1:00 p.m. New York
time on the next Business Day after a request for the purchase of Note B. The
request for the purchase of Note B shall be delivered by the Company to you on a
one-time basis at any time prior to the Commitment Termination Date; provide,
however, that in no event shall you be obligated to consummate the Note B
Closing or purchase Note B unless the Note A Closing shall have been consummated
and the conditions set forth in Section 4.2 shall have been satisfied.

 

3. CLOSING.

 

The sale and purchase of the Notes to be purchased by you shall occur at the
offices of Paul, Hastings, Janofsky & Walker LLP, 75 East 55th Street, New York,
New York 10022, at 10:00 a.m., New York time, (i) with respect to the purchase
of Note A, at a closing on the date following satisfaction of the conditions
precedent in Section 4.1 and in accordance with Section 2.1 (the “Note A
Closing”) and (ii) with respect to the purchase of Note B, at a closing on the
date following satisfaction of the conditions precedent in Section 4.2 and in
accordance with Section 2.2 (the “Note B Closing”). At each of the Note A
Closing and the Note B Closing, the Company will deliver to you Note A or Note
B, respectively, to be purchased by you dated the date of such Note A Closing or
Note B Closing, respectively, and registered in your name (or in the name of
your nominee), against (i) in the case of the Note A Closing, delivery by you to
the Company or its order of immediately available funds in the amount of up to
$3,700,000 and (ii) in the case of the Note B Closing, delivery by you to the
Company or its order of immediately available funds in an amount of $1,700,000,
in each case by wire transfer of immediately available funds for the account of
the Company to account number 9240858352 at Bank of New Hampshire. If at the
Note A Closing or the Note B Closing the Company shall fail to tender Note A or
Note B, respectively, to you as provided above in this Section 3, or any of the
conditions specified in Section 4.1, or with respect to Note B, Section 4.2,
shall not have been fulfilled to your satisfaction, you shall, at your election,
be relieved of all further obligations under this Agreement without thereby
waiving any rights you may have by reason of such failure or such
nonfulfillment.

 

4. CONDITIONS TO NOTE A CLOSING AND NOTE B CLOSING.

 

4.1 Conditions to Note A Closing. Your obligation to purchase and pay for Note A
at the Note A Closing is subject to the fulfillment to your reasonable
satisfaction, prior to or at the Note A Closing, of the following conditions:

 

2



--------------------------------------------------------------------------------

4.1.1 Representations and Warranties.

 

The representations and warranties of the Company in this Agreement and the
other Note Purchase Documents shall be correct when made and at the time of the
Note A Closing.

 

4.1.2 Performance; No Default.

 

The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at the Note A Closing and after giving effect to the issue and sale
of Note A (and the application of the proceeds thereof as contemplated by
Schedule 5.13) no Default or Event of Default shall have occurred and be
continuing.

 

4.1.3 Note Purchase Documents.

 

This Agreement shall have been duly executed by, and delivered to the Company
and you, and you shall have received such documents, instruments, agreements and
legal opinions as you shall reasonably request in connection with the
transactions contemplated by the Note Purchase Documents.

 

4.1.4 Compliance Certificates.

 

(a) Officers’ Certificates. The Company shall have delivered to you an Officer’s
Certificate, dated the date of the Note A Closing, certifying that the
conditions specified in Section 4.1 have been fulfilled (except with respect to
Section 4.1.6 which shall be qualified by such officer’s knowledge).

 

(b) Secretaries’ Certificates. The Company shall have delivered to you a
certificate certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
Note A and the Note Purchase Documents and as to the signature and incumbency of
the officers of the Company executing any of the Note Purchase Documents,
certified as of the Note A Closing. Parent shall have delivered to you a
certificate certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Pledge and Security Agreement and as to the signature and incumbency of the
officers of Parent executing the Pledge and Security Agreement certified as of
the Note A Closing.

 

4.1.5 Opinions of Counsel.

 

You shall have received opinions in form and substance satisfactory to you,
dated the date of the Note A Closing, from Dorsey & Whitney LLP, counsel for the
Company and Parent, covering the matters set forth in Exhibit 4.1.5 and covering
such

 

3



--------------------------------------------------------------------------------

other matters incident to the transactions contemplated hereby as you or your
counsel may reasonably request.

 

4.1.6 Purchase Permitted By Applicable Law, etc.

 

On the date of the Note A Closing, your purchase of Note A shall (i) be
permitted by the laws and regulations of each jurisdiction to which you are
subject, without recourse to provisions (such as Section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (ii) not
violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (iii) not subject you to any tax, penalty or liability under or pursuant to
any applicable law or regulation, which law or regulation was not in effect on
the date hereof. If requested by you, you shall have received an Officer’s
Certificate certifying as to such matters of fact as you may reasonably specify
to enable you to determine whether such purchase is so permitted.

 

4.1.7 Changes in Corporate Structure.

 

The Company or Parent shall not have changed its jurisdiction of incorporation
or been a party to any merger or consolidation and shall not have succeeded to
all or any substantial part of the liabilities of any other entity, at any time
following the date of the most recent financial statements referred to in
Schedule 5.4.

 

4.1.8 Management Services Agreement.

 

You shall have received the executed Management Services Agreement in form and
substance reasonably satisfactory to you.

 

4.1.9 Tax Sharing Agreement.

 

You shall have received the executed Tax Sharing Agreement in form and substance
reasonably satisfactory to you.

 

4.1.10 Solvency Certificate.

 

You shall have received a Solvency Certificate, in form and substance
satisfactory to you, in which a Senior Financial Officer of the Company and
Parent, as applicable, certifies as of the Note A Closing that the Company and
Parent, as applicable, is Solvent before and after giving effect to the
transaction contemplated by this Agreement and the Note Purchase Documents.

 

4



--------------------------------------------------------------------------------

4.1.11 Filings, Registrations and Recordings; etc.

 

Each document (including any Uniform Commercial Code financing statement)
required by the Security Documents or under law or reasonably requested by you
to be filed, registered or recorded in order to create in favor of you, a
perfected Lien on the collateral described therein, prior and superior in right
to any other Person, shall be in proper form for filing, registration or
recordation.

 

4.1.12 Letter of Direction. The Letter of Direction shall have been executed and
delivered by the Company, with a copy sent to Disbursement Agent under the
Disbursement Agreement.

 

4.1.13 Pay-off and release of Alco Loan.

 

You shall have received a fully executed original of a pay-off letter reasonably
satisfactory to you confirming that the loan to Alco, as more accurately
described in Schedule 5.14, will be repaid in full from the proceeds of the
purchase of Note A and all Liens upon any of the property of the Company or any
of their Subsidiaries in favor of Alco shall be terminated by Alco immediately
upon such payment.

 

4.1.14 Proceedings and Documents.

 

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to you and your counsel, and you and
your counsel shall have received all such counterpart originals or certified or
other copies of such documents as you or they may reasonably request.

 

4.2 Conditions to Note B Closing. At any time prior to the Commitment
Termination Date, the obligation for you to purchase Note B in accordance with
Section 2.2 hereof shall be, subject to the following conditions precedent:

 

4.2.1 Request for Purchase of Note B. You shall have received from the Company a
Request for Purchase, executed by an authorized officer of the Company.

 

4.2.2 Officer’s Certificate. The Company shall have delivered to you an
Officer’s Certificate, dated the date of the Note B Closing, certifying that the
conditions specified in Section 4.2 have been fulfilled.

 

4.2.3 Representations and Warranties. The representations and warranties of the
Company contained in this Agreement are true and correct in all material
respects before and after giving effect to the purchase of Note B and the
application of proceeds therefrom, as though made on and as of such date, except
to the extent that such representation or warranty expressly relates to an
earlier date.

 

5



--------------------------------------------------------------------------------

4.2.4 No Default. No Default or Event of Default has occurred and is continuing
or would result from such purchase of Note B or from the application of proceeds
therefrom.

 

4.2.5 Certain Conditions. The conditions set forth in Sections 4.1.2, 4.1.6,
4.1.7, 4.1.11 and 4.1.14, with respect to the Note B Closing, shall have been
fulfilled to your reasonable satisfaction.

 

4.2.6 Material Adverse Effect. No event or circumstance or change shall have
occurred or been discovered by you since the Note A Closing which has had or
could have a Material Adverse Effect.

 

4.2.7 PENELEC Agreement. You shall have received a copy of the amendment to the
Penelec Agreement, certified as true and complete by an authorized officer of
the Company, which shall be in form and substance reasonably acceptable to you
and shall address the matters set forth in Schedule 4.2.7.

 

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to you that:

 

5.1 Organization; Power and Authority.

 

The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own the
properties it purports to own and to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement, the Notes and the
Note Purchase Documents and to perform the provisions hereof and thereof.

 

5.2 Authorization; etc.

 

This Agreement, the Notes and the other Note Purchase Documents have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof, each of the
Notes and the other Note Purchase Documents to which it is a party will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

6



--------------------------------------------------------------------------------

5.3 Organization and Ownership of Shares of Subsidiaries; Affiliates.

 

(a) Schedule 5.3 contains (except as noted therein) complete and correct lists
of the Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its Capital Stock or similar equity interests outstanding owned by
the Company and each other Subsidiary.

 

(b) All of the outstanding shares of Capital Stock or similar equity interests
of each Subsidiary shown in Schedule 5.3 as being owned by the Company and have
been validly issued, are fully paid and nonassessable and are owned by the
Company free and clear of any Lien (except as otherwise disclosed in Schedule
5.3).

 

(c) Each Subsidiary identified in Schedule 5.3 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

 

(d) No Subsidiary is a party to, or otherwise subject to any legal restriction
or any agreement (other than this Agreement, the agreements listed on Schedule
5.3 and customary limitations imposed by corporate law statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of Capital Stock or similar equity interests of such
Subsidiary.

 

5.4 Financial Statements.

 

The Company has delivered to you copies of the Financial Statements of each of
the Related Entities. All of said Financial Statements fairly present in all
material respects the consolidated financial position of such entities as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments).

 

5.5 Compliance with Laws; Other Instruments; etc.

 

7



--------------------------------------------------------------------------------

The execution, delivery and performance by the Company of this Agreement, the
Notes and the other Note Purchase Documents will not (i) contravene, result in
any breach of, or constitute a default under, or result in the creation of any
Lien (other than the Lien created pursuant to the Note Purchase Documents) in
respect of any property of the Company or any Subsidiary under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate
charter or by-laws, or any other agreement or instrument to which the Company or
any Subsidiary is bound or by which the Company or any Subsidiary or any of
their respective properties may be bound or affected, (ii) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree, or ruling of any court, arbitrator or Governmental Authority
applicable to the Company or any Subsidiary or (iii) violate any provision of
any statute or other rule or regulation of any Governmental Authority applicable
to the Company or any Subsidiary.

 

5.6 Governmental Authorizations; etc.

 

No consent, approval or authorization of, or registration, filing or declaration
with, any Person or Governmental Authority is required in connection with the
execution, delivery or performance by the Company of this Agreement, the Notes
or other Note Purchase Documents.

 

5.7 Litigation; Observance of Agreements; Statutes and Orders.

 

(a) Except as disclosed in Schedule 5.7, there are no actions, suits or
proceedings pending or, to the knowledge of the Company, threatened against, or
affecting the Company or any Subsidiary or any property of the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority.

 

(b) Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is or its assets
are bound, including, without limitation, the Project Finance Documents and the
Project Documents, or any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or is in violation of any applicable law,
ordinance, rule or regulation (including without limitation Environmental Laws)
of any Governmental Authority.

 

(c) Except as disclosed in Schedule 5.7, there are no restrictions on or
limitations with respect to the ability of Buzzard to distribute assets or cash
to the Company under any term of any agreement or instrument to which the
Company or any Subsidiary is a party or by which it is or its assets are bound,
and subject to the restrictions and limitations described on Schedule 5.7, any
such distribution by Buzzard to the Company or to the Revenue Account as
contemplated by the Security Deposit Agreement shall not violate, cause a
default under, or give rise

 

8



--------------------------------------------------------------------------------

to the right to terminate any such agreement, including, without limitation, the
Project Finance Documents or the Project Documents.

 

5.8 Taxes.

 

The Company and any Subsidiary (and any consolidated, combined or unitary group
of which the Company or any Subsidiary is a member) have filed all tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) the amount
of which is not individually or in the aggregate Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
or any consolidated, combined or unitary group of which the Company or any
Subsidiary is a member, as the case may be, has established adequate reserves in
accordance with GAAP. The Company knows of no basis for any other tax or
assessment that could reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of the Company and any
Subsidiary (and any consolidated, combined or unitary group of which the Company
or any Subsidiary is a member) or any of its subsidiaries in respect of Federal,
state or other taxes for all fiscal periods are adequate. The Federal income tax
liabilities of the Company and any Subsidiary (and any consolidated, combined or
unitary group of which the Company or any Subsidiary is a member) or any of its
subsidiaries have been determined by the Internal Revenue Service and paid for
all fiscal years up to and including the fiscal year ended 2002.

 

5.9 Title to Property; Leases.

 

The Company and its Subsidiaries have good and marketable title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the Financial Statements referred to
in Section 5.4 or purported to have been acquired by the Company or any
Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens other than
Permitted Liens. All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.

 

5.10 Licenses; Permits; etc.

 

Except as disclosed in Schedule 5.10,

 

(a) the Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, service marks, trademarks and
trade names, or rights thereto, that individually or in the aggregate are
Material, without known conflict with the rights of others;

 

9



--------------------------------------------------------------------------------

(b) to the best knowledge of the Company, no product of the Company infringes in
any material respect any license, permit, franchise, authorization, patent,
copyright, service mark, trademark, trade name or other right owned by any other
Person; and

 

(c) to the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, service mark, trademark, trade name or other right owned
or used by the Company or any of its Subsidiaries.

 

5.11 Employment Matters; Compliance with ERISA.

 

(a) Neither the Company nor any of its Subsidiaries has any employees. Neither
the Company nor any ERISA Affiliate sponsors, maintains or contributes, or has
sponsored, maintained or contributed, to any employee benefit plan (as defined
in Section 3(3) of ERISA).

 

(b) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.11(b) is made in reliance
upon and subject to the assumption, made solely for the purpose of making such
representation, that Department of Labor Interpretive Bulletin 75-2 with respect
to prohibited transactions remains valid in the circumstances of the
transactions contemplated herein.

 

5.12 Private Offering by the Company.

 

Neither the Company nor anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act.

 

5.13 Use of Proceeds; Margin Regulations.

 

The Company will apply the proceeds of the sale of the Notes as set forth in
Schedule 5.13. No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 207), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). As used in
this Section, the terms “margin stock” and “purpose of buying or carrying” shall
have the meanings assigned to them in said Regulation U.

 

10



--------------------------------------------------------------------------------

5.14 Existing Indebtedness; Future Liens.

 

(a) Except as described therein, Schedule 5.14 sets forth a complete and correct
list of all outstanding Indebtedness of the Company and its Subsidiaries as of
the Note A Closing (the “Permitted Existing Indebtedness”). Neither the Company
nor any Subsidiary is in default and no waiver of default is currently in
effect, in the payment of any principal or interest on any Indebtedness of the
Company or such Subsidiary and no event or condition exists with respect to any
Indebtedness of the Company or any Subsidiary that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

 

(b) Except as disclosed in Schedule 5.14, neither the Company nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien.

 

5.15 Status under Certain Statutes.

 

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 1935, as amended, or the Federal Power Act, as amended.

 

5.16 Environmental Matters.

 

Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect. Except as otherwise disclosed
to you in writing,

 

(a) neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect;

 

(b) neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a

 

11



--------------------------------------------------------------------------------

manner contrary to any Environmental Laws in each case in any manner that could
reasonably be expected to result in a Material Adverse Effect; and

 

all buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

 

5.17 Regulatory Status.

 

The Facility has been duly certified by FERC as a “qualifying facility”
(“Qualifying Facility”) in accordance with PURPA. As appropriate,
self-certification has been filed attesting that the Facility meets all
Qualifying Facility requirements in accordance with PURPA. The Facility’s
certification has not been revoked and is still in effect, the underlying bases
for the certification have not materially changed, and the Facility qualifies as
of the date hereof as a Qualifying Facility within the meaning of 18 CFR
292.101(b)(1) and 52 Pa. Code. § 57.31 et seq. The Company has no understanding,
assumption, or knowledge of any fact or circumstance which would be a basis for
(1) FERC to find that the Facility is not a Qualifying Facility; or (2) the
Facility not to be a Qualifying Facility.

 

5.18 Insolvency; Bankruptcy.

 

The Company, Parent, Buzzard and their Subsidiaries are solvent, and there are
no bankruptcy, reorganization, or arrangement proceedings pending against, being
contemplated by, or, to the knowledge of Company, threatened against the
Company, Parent, Buzzard or their respective Subsidiaries.

 

5.19 Ownership.

 

The only holders of ownership interests in the Company is the Parent, and the
only holder of the ownership interests in Buzzard is the Company other than the
holders of the Buzzard Preferred Stock, which is further disclosed in Schedule
5.4.

 

5.20 Project Documents.

 

Schedule 5.20 sets forth a complete and correct list of all Project Documents in
full force and effect and to the Company or Buzzard are a party to or either of
their assets are bound, including all amendments, restatements and supplements
thereto.

 

6. REPRESENTATIONS OF THE PURCHASER.

 

6.1 Purchase for Investment.

 

12



--------------------------------------------------------------------------------

You represent that you are purchasing the Notes for your own account or for one
or more separate accounts maintained by you or for the account of one or more
pension or trust funds and not with a view to the distribution thereof, provided
that the disposition of your or their property shall at all times be within your
or their control. You understand that the Notes have not been registered under
the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes.

 

6.2 Accredited Investor.

 

You are an “accredited investor”, as such term is defined in Rule 501(a) of
Regulation D of the Securities Act because you are an entity all of the equity
owners of which are “accredited investors”.

 

7. INFORMATION AS TO COMPANY.

 

7.1 Financial and Business Information.

 

(i) The Company shall deliver to you a monthly unaudited income statement and
balance sheet for Buzzard.

 

(ii) The Company shall deliver to you for each of the Related Entities:

 

(a) Quarterly Statements — within 45 days after the end of each quarterly fiscal
period in each fiscal year of such Related Entities (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

 

(i) a consolidated balance sheet of such Related Entities and its Subsidiaries
as at the end of such quarter, and

 

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of such Related Entities and its Subsidiaries, for such quarter and (in
the case of the second and third quarters) for the portion of the fiscal year
ending with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Parent’s Quarterly Report on Form 10-Q prepared in compliance

 

13



--------------------------------------------------------------------------------

with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements as to Parent only of this
Section 7.1(a);

 

(iii) Annual Statements — within 90 days after the end of each fiscal year of
each of the Related Entities, duplicate copies of,

 

(b) a consolidated balance sheet of each of such Related Entities and its
Subsidiaries, as at the end of such year, and

 

(c) consolidated statements of income, changes in shareholders’ equity and cash
flows of such Related Entity and its Subsidiaries, for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied

 

(A) by an opinion thereon of independent certified public accountants acceptable
to you in your sole discretion, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, and

 

(B) a certificate of such accountants stating that they have reviewed this
Agreement and stating further whether, in making their audit, they have become
aware of any condition or event that then constitutes a Default or an Event of
Default, and, if they are aware that any such condition or event then exists,
specifying the nature and period of the existence thereof (it being understood
that such accountants shall not be liable, directly or indirectly, for any
failure to obtain knowledge of any Default or Event of Default unless such
accountants should have obtained knowledge thereof in making an audit in
accordance with generally accepted auditing standards or did not make such an
audit),

 

provided that the delivery within the time period specified above of the
Parent’s Annual Report on Form 10-K for such fiscal year (together with the
Parent’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act) prepared in accordance with the requirements therefor
and filed with the Securities and Exchange Commission, together with the
accountant’s

 

14



--------------------------------------------------------------------------------

certificate described in clause (B) above, shall be deemed to satisfy the
requirements as to Parent only of this Section 7.1(c);

 

(d) Annual Budget – promptly, but not less than 30 days before the end of each
fiscal year, a proposed operating budget for Buzzard and the Company for the
next succeeding fiscal year.

 

(e) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Parent or any Subsidiary to public securities holders generally, (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Parent or any Subsidiary with the Securities and Exchange
Commission and of all press releases and other statements made available
generally by the Company or any Subsidiary to the public concerning developments
that are Material, and (iii) each report, notice or filing filed by the Company
or any subsidiary with the FERC;

 

(f) Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

 

(g) Litigation – promptly, and in any event within 30 days of receipt thereof,
notice of any litigation, investigation or proceeding that may exist at any time
that could reasonably be expected to have a Material Adverse Effect.

 

(h) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect; and

 

(i) Project Finance Documents — promptly, and in any event within 5 days of
receipt thereof, copies of any notices delivered to Buzzard or the Company in
connection with or pursuant to the Project Finance Documents.

 

(j) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and

 

15



--------------------------------------------------------------------------------

under the Notes as from time to time may be reasonably requested by any such
holder of the Notes.

 

7.2 Officer’s Certificate.

 

Each set of financial statements delivered to you pursuant to Section 7.1(ii)(a)
or Section 7.1(iii)(b) hereof shall be accompanied by a certificate of a Senior
Financial Officer setting forth:

 

(a) Event of Default — a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Company and its Subsidiaries
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that such review shall
not have disclosed the existence during such period of any condition or event
that constitutes a Default or an Event of Default or, if any such condition or
event existed or exists (including, without limitation, any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto.

 

7.3 Inspection.

 

The Company shall permit the representatives of the holder of the Notes:

 

(a) No Default — if no Default or Event of Default then exists, at the expense
of the holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

 

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.

 

16



--------------------------------------------------------------------------------

8. MATURITY AND PREPAYMENT OF THE NOTE AND CONTINGENT PAYMENTS.

 

8.1 Required Prepayments.

 

The Company shall make the required prepayments pursuant to clause 5.1 of the
Security Deposit Agreement. The prepayment made pursuant to clause 5.1 of the
Security Deposit Agreement which prepays the entire outstanding principal amount
of the Notes shall include, in addition to the prepaid principal amount of the
Notes, any Make-Whole Amount due. The Company agrees that all prepayments
pursuant to this Agreement shall first be made with respect to amounts owed
under Note A, including any Make-Whole Amount, and only after all amounts which
are due and payable under Note A, including any Make-Whole Amount, shall such
prepayment be applied to the amounts which become due and payable under Note B
(to the extent such Note B is purchased in accordance with this Agreement). In
the event that the payment pursuant to clause 5.1 of the Security Deposit
Agreement is insufficient to pay all or any portion of the Make-Whole Amount
due, this Agreement, the Security Deposit Agreement and the other Note Purchase
Documents shall continue in full force and effect with respect to the Notes, and
the Company shall pay such remaining portion of the Make-Whole Amount until the
entire Make-Whole Amount due has been paid and satisfied.

 

8.2 Optional Prepayments with Make-Whole Amount.

 

The Company may, at its option, upon notice as provided below, prepay at any
time all amounts due under the Notes, plus the Make-Whole Amount, if any. The
Company will give the holder of the Notes written notice of each optional
prepayment under this Section 8.2 not less than 30 days and not more than 60
days prior to the date fixed for such prepayment. Each such notice shall specify
such date and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation.

 

8.3 Maturity; Surrender; etc.

 

The entire unpaid principal amount of the Notes and all accrued and unpaid
interest, plus the Make-Whole Amount, if any, shall be due and payable in full
on the Maturity Date.

 

In the case of each prepayment of the Notes pursuant to this Section 8, the
entire unpaid principal amount of the Notes to be prepaid shall mature and
become due and payable on the date fixed for such prepayment, together with
accrued and unpaid interest on such principal amount accrued to such date and
the applicable Make-Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such

 

17



--------------------------------------------------------------------------------

principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue.

 

8.4 Interest.

 

8.4.1 Interest on the Notes shall be computed on the basis of a 360-day year of
twelve 30-day months. Interest on the Notes shall accrue on the unpaid balance
thereof at the rate of 20.0% per annum (the “Base Rate”). Without limiting or
impairing recourse against the Company directly, the Company shall pay you
interest from amounts in the Revenue Account in accordance with the Security
Deposit Agreement. To the extent that the Company does not have sufficient funds
to make any interest payment from Project Revenues when due and payable pursuant
to the Notes, the amount of any such interest which remains unpaid thereunder
shall be capitalized and added to the principal amount of the Notes; provided,
that the representations and warranties set forth in Section 5 hereof shall be
true and correct in all material respects and no Default or Event of Default
shall have occurred or be continuing before and after giving effect to such
capitalization of interest, except to the extent that such representation and
warranty expressly relates to an earlier date.

 

8.4.2 On the Contingent Payment Trigger Date through and including December 31,
2012, the Company shall pay to you the Contingent Payment when and as received
by the Company. The Contingent Payment shall be due and payable upon receipt by
Buzzard of any Project Revenues in accordance with the Security Deposit
Agreement, whether or not dividends or distributions are actually declared or
made by Buzzard.

 

9. AFFIRMATIVE COVENANTS.

 

The Company covenants that so long as any of the Notes remain outstanding:

 

9.1 Compliance with Law.

 

The Company will and will cause each of its Subsidiaries to comply with all
laws, ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, Environmental Laws, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

9.2 Insurance.

 

18



--------------------------------------------------------------------------------

The Company will and will cause each of its Subsidiaries to maintain, in
accordance with the Project Finance Documents, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.

 

9.3 Maintenance of Properties.

 

The Company will and will cause each of its Subsidiaries to maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

9.4 Payment of Taxes and Claims.

 

The Company will and will cause any Subsidiary, and any consolidated, combined
or unitary group of which the Company or any Subsidiary is a member, to file all
tax returns required to be filed in any jurisdiction and to pay and discharge
all taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent
and all claims for which sums have become due and payable that have or might
become a Lien on properties or assets of the Company or any Subsidiary, or any
consolidated, combined or unitary group of which the Company or any Subsidiary
is a member, provided that neither the Company nor any Subsidiary, or any
consolidated, combined or unitary group of which the Company or any Subsidiary
is a member, need pay any such tax or assessment or claims if (i) the amount,
applicability or validity thereof is contested by the Company or such
Subsidiary, or any consolidated, combined or unitary group of which the Company
or any Subsidiary is a member, on a timely basis in good faith and in
appropriate proceedings, and the Company or a Subsidiary, or any consolidated,
combined or unitary group of which the Company or any Subsidiary is a member,
has established adequate reserves therefor in accordance with GAAP on the books
of the Company or such Subsidiary, or any consolidated, combined or unitary
group of which the Company or any Subsidiary is a member, or (ii) the nonpayment
of all such taxes and assessments in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

 

9.5 Corporate Existence, etc.

 

19



--------------------------------------------------------------------------------

The Company will at all times preserve and keep in full force and effect its
corporate existence. The Company will at all times preserve and keep in full
force and effect the corporate existence of each of its Subsidiaries and all
rights and franchises of the Company and its Subsidiaries unless, in the good
faith judgment of the Company, the termination of or failure to preserve and
keep in full force and effect such corporate existence, right or franchise could
not, individually or in the aggregate, have a Material Adverse Effect.

 

9.6 Revenue Account.

 

The Company shall, and shall cause its Subsidiaries to, instruct each Person
from whom it is due to receive any Project Revenue to pay such revenues directly
to the Security Deposit Agent identified as a payment for deposit in the Revenue
Account, and if the Company shall receive any Project Revenue it shall deliver
such Project Revenues in the exact form received (but with the Company’s
endorsement, if necessary) to the Security Deposit Agent for deposit in the
Revenue Account not later than the second Business Day after the Company’s
receipt thereof.

 

9.7 Distributions.

 

The Company shall, and shall cause its Subsidiaries to, distribute all Project
Revenues as frequently as permitted under the Project Finance Documents in
accordance with the Note Purchase Documents.

 

10. NEGATIVE COVENANTS.

 

The Company covenants that so long as any of the Notes remain outstanding:

 

10.1 Transactions with Affiliates.

 

The Company shall not, and shall not permit any Subsidiary to, enter into
directly or indirectly any transaction or Material group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary), except in the ordinary course
and pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.

 

10.2 Merger, Consolidation, etc.

 

20



--------------------------------------------------------------------------------

The Company shall not, and shall not permit any Subsidiary to, consolidate with
or merge with any other Person or convey, transfer or lease all or substantially
all of its assets in a single transaction or series of transactions to any
Person (other than to you).

 

10.3 Indebtedness.

 

The Company shall not, and shall not permit any Subsidiary to, create, issue,
incur, assume, become liable in respect of or suffer to exist any Indebtedness,
except Permitted Existing Indebtedness and Indebtedness of the Company pursuant
to any Note Purchase Document.

 

10.4 Liens.

 

The Company shall not, and shall not permit any Subsidiary to, create, incur,
assume or suffer to exist any Lien upon any of its property, whether now owned
or hereafter acquired except Permitted Liens.

 

10.5 Distributions.

 

The Company shall not make any distributions, except as may be permitted
pursuant to the Security Deposit Agreement, to its shareholders or to any other
Person in respect any interest in the stock in the Company whether in cash or
other property, or make any other distribution in respect thereof (including,
without limitation, payments pursuant to the Management Services Agreement), or
redeem, purchase or otherwise acquire any Capital Stock of the Company or permit
any holder of Capital Stock to withdraw any capital from the Company, or make
any distribution of or payment out of the Revenue Account not contemplated by
this Agreement or the Security Deposit agreement; provided, however, so long as
no Default or Event of Default shall have occurred and be continuing, the
Company may, in accordance with the Security Deposit Agreement, withdraw cash
from the Revenue Account to make payments pursuant to the Management Services
Agreement.

 

10.6 Investments.

 

The Company shall not, and it shall not permit any Subsidiary to, make any
advance, loan, extension of credit (by way of guaranty or otherwise) or capital
contribution to, or purchase any partnership interest, Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”). The Company shall not have any Subsidiaries, direct
or indirect, other than as shown on Schedule 5.3.

 

10.7 Limitations on Nature of Business.

 

21



--------------------------------------------------------------------------------

The Company shall not engage at any time in any business other than the
ownership of Buzzard and any activity related thereto, and the Company shall not
engage in any business activities and shall not have any assets (other than the
Capital Stock of its Subsidiaries) or liabilities. Notwithstanding the
foregoing, Company may engage in activities incidental to the maintenance of its
existence in compliance with applicable law and legal, tax and accounting
matters in connection with any of the foregoing activities and obligations.

 

10.8 Other Agreements. Additional Project Documents.

 

The Company shall not, and shall not permit any Subsidiary to, enter into any
agreement, other than this Agreement, the other Note Purchase Documents, the
Management Services Agreement and the Tax Sharing Agreement, or any amendment,
modification or supplement relating thereto. The Company shall not agree to,
vote for or acquiesce in the execution and delivery of any additional Project
Document, without the written consent of the holder of the Notes.

 

10.9 Limitations on Amendment, Termination or Extension of Certain Documents.

 

The Company shall not, and shall not permit any Subsidiary to, without the prior
written consent of the holder of the Notes, agree to, vote for or acquiesce in
any cancellation, suspension, termination, amendment, supplement, modification
of, or consent or waiver with respect to, the Management Services Agreement, the
Tax Sharing Agreement, the Letter of Direction, the Project Finance Documents or
any Project Document.

 

10.10 No Transfer of Interest in Buzzard or the Company.

 

The Company shall not, and shall not permit any Subsidiary to, sell, assign,
transfer, encumber, or permit to be sold, assigned, transferred or encumbered,
any of its interests or assets except for Permitted Liens. The Company shall not
allow the Parent to and the Parent shall not sell, assign, transfer, encumber,
pledge or permit any of the foregoing with respect to any of its interests in
the Company (other than the Stock Pledge and Security Agreement).

 

10.11 Bankruptcy or Dissolution of Buzzard.

 

The Company shall not, and shall not permit any Subsidiary to, authorize, seek
to cause or permit itself or any Subsidiary to dissolve or commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case

 

22



--------------------------------------------------------------------------------

or other proceeding commenced against it, or to make a general assignment for
the benefit of the creditors.

 

10.12 Changes in Locations, Name etc.

 

The Company shall not, unless it shall give 30 days’ prior written notice to
such effect to the Security Deposit Agent, (i) change the location of its chief
executive office or chief place of business from that specified in Section 18,
or remove its books and records from such location or (ii) change its name,
identity, jurisdiction of organization or structure to such an extent that any
financing statements filed by the Security Deposit Agent in connection with this
Agreement and the Security Documents would become misleading.

 

10.13 No Subsidiaries.

 

The Company shall not, and it shall not allow any Subsidiary to, create any
additional Subsidiaries.

 

10.14 No Optional Prepayments.

 

The Company shall not, and shall not allow any Subsidiary to, agree to, vote for
or acquiesce in any optional prepayment under the Project Finance Documents.

 

10.15 Limitation with Respect to Subsidiaries.

 

The Company’s obligation to cause any Subsidiary pursuant to Sections 10.6, 10.8
and 10.10 hereof to perform the obligations as set forth therein shall be
limited to the Company’s right, power or authority to so cause any Subsidiary to
do such things. The Company agrees that, if, to its knowledge, any Subsidiary
violates any provision set forth under Sections 10.6, 10.8 or 10.10 hereof, the
Company shall promptly provide notice in reasonable detail of such violation to
the holders of the Notes.

 

11. EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on the Notes when the same becomes due and payable, whether at maturity
or otherwise or by declaration or otherwise; or

 

(b) the Company defaults in the payment of any interest on the Notes or such
interest is paid in kind for more than twenty four consecutive months after the
same becomes due and payable; or

 

23



--------------------------------------------------------------------------------

(c) the Company defaults in the payment of any amounts due under this Agreement,
including, without limitation, the Contingent Payment; or

 

(d) Buzzard shall not, within two Business Days of receipt thereof, distribute
any Project Revenues according to Section 9.6; or

 

(e) the Company defaults in the performance of or compliance with any term
contained in Sections 7.1(f) or 9.2 or Article 10; or

 

(f) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b), (c) (d)
and (e) of this Section 11) and such default is not remedied within 30 days
after the earlier of (i) a Responsible Officer obtaining actual knowledge of
such default and (ii) the Company receiving written notice of such default from
the holder of the Notes (any such written notice to be identified as a “notice
of default” and to refer specifically to this paragraph (e) of Section 11); or

 

(g) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or

 

(h) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
other prepayment penalty or interest on any Indebtedness beyond any period of
grace provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition such Indebtedness has become, or
has been declared (or one or more Persons are entitled to declare such
Indebtedness to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment, (iii) as a consequence of the occurrence
or continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests), (x) the Company or any Subsidiary has become obligated to purchase
or repay Indebtedness before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount, or (y)
one or more Persons have the right to require the Company or any Subsidiary so
to purchase or repay such Indebtedness, or (iv) the Company or any Subsidiary is
in default of any Project Document beyond any period of grace provided with
respect thereto; or

 

(i) Parent, the Company or any Subsidiary of the Company (i) is generally not
paying, or admits in writing its inability to pay, its debts as they

 

24



--------------------------------------------------------------------------------

become due, (ii) files, or consents by answer or otherwise to the filing against
it of, a petition for relief or reorganization or arrangement or any other
petition in bankruptcy, for liquidation or to take advantage of any bankruptcy,
insolvency, reorganization, moratorium or other similar law of any jurisdiction,
(iii) makes an assignment for the benefit of its creditors, (iv) consents to the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, (v) is adjudicated as insolvent or to be liquidated, or (vi) takes
corporate action for the purpose of any of the foregoing; or

 

(j) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or

 

(k) a final judgment or judgments for the payment of money aggregating in excess
of $100,000 are rendered against one or more of the Company and its Subsidiaries
and which judgments are not, within 60 days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 60 days after
the expiration of such stay; or

 

(l) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or the Company or Parent or any Affiliate of either such
Person shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be creased thereby; or

 

(m) the Project shall cease to be a Qualifying Facility; or

 

(n) Parent shall cease to own, beneficially and of record 100% of the Capital
Stock in the Company, and the Company shall cease to own beneficially and of
record 100%, except for the Preferred Stock, of the Capital Stock in Buzzard; or

 

(o) an Event of Loss shall occur; or

 

(p) to the extent not caused by any act or failure to act by the Company or any
Subsidiary, a default shall occur and be continuing under the Project Finance
Documents or any Project Document; or

 

25



--------------------------------------------------------------------------------

(q) (i) an event of default shall occur and be continuing under the Project
Finance Documents or any Project Document, (ii) any Project Document shall be
terminated prior to the scheduled expiration date thereof for any reason
whatsoever, (iii) any Project Document shall at any time cease to be valid and
binding and in full force and effect for any reason, or (iv) any material
provision of any Project Document shall be declared unenforceable or null and
void or written notice shall be given by a Governmental Authority contesting the
validity or enforceability thereof.

 

12. REMEDIES ON DEFAULT, ETC.

 

12.1 Acceleration.

 

(a) If an Event of Default with respect to the Company described in paragraph
(a), (b), (c), (h), (i) or (j) of Section 11 has occurred, the Notes and all
amounts due and payable pursuant to this Agreement, including an amount equal to
the Contingent Payment LD Amount, shall automatically become immediately due and
payable.

 

(b) If any other Event of Default, other than pursuant to paragraphs (o) and (p)
of Section 11 has occurred and is continuing, the holder of the Notes at the
time outstanding or you, as the case may be, may at any time at its or your, as
the case may be, option, by notice or notices to the Company, declare the Notes
then outstanding and all amounts due and payable pursuant to this Agreement,
including an amount equal to the Contingent Payment LD Amount, to be immediately
due and payable.

 

(c) If an Event of Default with respect to the Company described in paragraph
(o) of Section 11 has occurred, the Notes and all amounts due and payable
pursuant to this Agreement, except the Contingent Payment LD Amount, shall
automatically become immediately due and payable, plus one-half of any insurance
proceeds received by the Company or Buzzard shall be due and payable to you when
so received by the Company or Buzzard.

 

(d) If an Event of Default with respect to the Company described in paragraph
(p) of Section 11 has occurred, the Notes and all amounts due and payable
pursuant to this Agreement, except the Contingent Payment LD Amount, shall
automatically become immediately due and payable.

 

Upon the Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, the Notes will forthwith mature and the entire
unpaid principal amount, plus (x) all accrued and unpaid interest thereon (y)
the Make-Whole Amount determined in respect of such principal amount (to the
full extent permitted by applicable law) and (z) to the extent applicable as set
forth in Section 12.1, the Contingent Payment LD Amount, shall all be
immediately due and payable, in each

 

26



--------------------------------------------------------------------------------

and every case without presentment, demand, protest or further notice, all of
which are hereby waived. The Company acknowledges, and the parties hereto agree,
that the holder of the Notes has the right to maintain its investment in the
Notes free from repayment by the Company (except as herein specifically provided
for) and that the provision for payment of a Make-Whole Amount and, to the
extent applicable as set forth in Section 12.1, the Contingent Payment LD
Amount, the Contingent Payment LD Amount, by the Company in the event that the
Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.

 

12.2 Other Remedies.

 

If any Default or Event of Default has occurred and is continuing, the holder of
the Notes at the time outstanding or you, as the case may be, may proceed to
protect and enforce its rights of by an action at law, suit in equity or other
appropriate proceeding, whether for the specific performance of any agreement
contained herein or in the Notes, or for an injunction against a violation of
any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.

 

12.3 Rescission.

 

At any time after any of the Notes has been declared due and payable pursuant to
clause (b) of Section 12.1, the holder of the Notes, by written notice to the
Company, may rescind and annul any such declaration and its consequences if (a)
the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on the Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest, at the Default Rate, (b) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (c) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

 

12.4 No Waivers or Election of Remedies, Expenses, etc.

 

No course of dealing and no delay on the part of any holder of the Notes in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by the Notes upon the holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of the Notes on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in

 

27



--------------------------------------------------------------------------------

any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.

 

13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

13.1 Registration of Notes.

 

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of the Notes. The name and address of
the holder of the Notes, each transfer thereof and the name and address of each
transferee of the Notes shall be registered in such register. Prior to due
presentment for registration of transfer, the Person in whose name the Notes
shall be registered shall be deemed and treated as the owner and holder thereof
for all purposes hereof, and the Company shall not be affected by any notice or
knowledge to the contrary.

 

13.2 Transfer and Exchange of Notes.

 

Upon surrender of the Notes at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of the Notes or his attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Notes or part thereof), the Company shall execute and
deliver, at the Company’s expense (except as provided below), the new Notes (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Notes. Such new
Notes shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit 1. Such new Notes shall be dated and bear
interest from the date to which interest shall have been paid on the surrendered
Notes or dated the date of the surrendered Notes if no interest shall have been
paid thereon. The Company may require payment of a sum sufficient to cover any
stamp tax or governmental charge imposed in respect of any such transfer of the
Notes.

 

13.3 Replacement of Notes.

 

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of the Notes (which
evidence shall be notice from the holder of the Notes of such ownership and such
loss, theft, destruction or mutilation), and

 

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it, or

 

(b) in the case of mutilation, upon surrender and cancellation thereof,

 

28



--------------------------------------------------------------------------------

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.

 

14. PAYMENTS ON NOTE.

 

14.1 Place of Payment.

 

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York in accordance with the Security Deposit Agreement. The holder of the Notes
may at any time, by notice to the Company, change the place of payment of the
Notes.

 

14.2 Home Office Payment.

 

So long as you or your nominee shall be the holder of the Notes, and
notwithstanding anything contained in Section 14.1 or in the Notes to the
contrary, the Company will pay all sums becoming due on the Notes for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below your name in Schedule A, or by such other
method or at such other address as you shall have from time to time specified to
the Company in writing for such purpose, without the presentation or surrender
of the Notes or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of the Notes, you shall surrender the Notes for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of the Notes held by you or your nominee you will, at your election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender the Notes to the Company in exchange
for a new Note pursuant to Section 13.2.

 

15. EXPENSES; ETC.

 

15.1 Transaction Expenses.

 

The Company will pay all costs and expenses (including reasonable attorneys’
fees of a counsel and, if reasonably required, local or other counsel) incurred
by you or holder of the Notes in connection with any amendments, waivers or
consents under or in respect of this Agreement or the Notes (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement or the
Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of the Notes, and (b) the costs and

 

29



--------------------------------------------------------------------------------

expenses, including financial advisors’ fees, incurred in connection with the
insolvency or bankruptcy of the Company or any Subsidiary or in connection with
any work-out or restructuring of the transactions contemplated hereby and by the
Notes. The Company will pay, and will save you and each other holder of the
Notes harmless from, all claims in respect of any fees, costs or expenses if
any, of brokers and finders (other than those retained by you).

 

15.2 Survival.

 

The obligations of the Company under this Section 15 will survive the payment or
transfer of the Notes, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

 

16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by you of
the Notes or portion thereof or interest therein and the payment of the Notes,
and may be relied upon by any subsequent holder of the Notes, regardless of any
investigation made at any time by or on behalf of you or any other holder of the
Notes. All statements contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant to this Agreement shall be deemed
representations and warranties of the Company under this Agreement. Subject to
the preceding sentence, this Agreement and the Notes embody the entire agreement
and understanding between you and the Company and supersede all prior agreements
and understandings relating to the subject matter hereof.

 

17. AMENDMENT AND WAIVER.

 

17.1 Requirements.

 

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the holder of the
Notes.

 

17.2 Solicitation of Holders of Notes.

 

(a) Solicitation. The Company will provide the holder of the Notes (irrespective
of the amount of Notes then owned by it) with sufficient information,
sufficiently far in advance of the date a decision is required, to enable such
holder to make an informed and considered decision with respect to any proposed
amendment, waiver or consent in respect of any of the provisions hereof or of
the Notes.

 

30



--------------------------------------------------------------------------------

17.3 Binding Effect, etc.

 

Any amendment or waiver consented to as provided in this Section 17 is binding
upon them and upon each future holder of the Notes and upon the Company without
regard to whether the Notes have been marked to indicate such amendment or
waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of the Notes nor any delay in exercising any rights hereunder or
under the Notes shall operate as a waiver of any rights of any holder of the
Notes. As used herein, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.

 

18. NOTICES.

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:

 

(i) if to you or your nominee, to you or it at the address specified for such
communications in Schedule A, or at such other address as you or it shall have
specified to the Company in writing,

 

(ii) if to any other holder of the Notes, to such holder at such address as such
other holder shall have specified to the Company in writing, or

 

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Jeff Macartney, EPC Corporation, c/o
Environmental Power Corporation, One Cate Street, 4th Floor, Portsmouth, NH
03801, Facsimile (617) 431-2650, or at such other address as the Company shall
have specified to the holder of each Note in writing.

 

Notices under this Section 18 will be deemed given only when actually received.

 

19. REPRODUCTION OF DOCUMENTS.

 

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by you at the Note A Closing or Note B Closing,
as the case may be (except the Notes themselves), and (c) financial statements,
certificates and other information previously or hereafter furnished to you, may
be reproduced by you by any

 

31



--------------------------------------------------------------------------------

photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and you may destroy any original document so reproduced. The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by you in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit the Company or any other holder of the Notes from contesting
any such reproduction to the same extent that it could contest the original, or
from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 

20. CONFIDENTIAL INFORMATION.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to you by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified when received by you as being confidential
information of the Company or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to you prior
to the time of such disclosure, (b) subsequently becomes publicly known through
no act or omission by you or any person acting on your behalf, (c) otherwise
becomes known to you other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to you under
Section 7.1 that are otherwise publicly available. You will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by you in good faith to protect confidential information of third
parties delivered to you, provided that you may deliver or disclose Confidential
Information to (i) your directors, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by your Notes), (ii) your financial
advisors and other professional advisors who agree to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 20, (iii) any other holder of the Notes, (iv) any Person from which you
offer to purchase any security of the Company (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 20), (vi) any federal or state regulatory authority
having jurisdiction over you, (vii) the National Association of Insurance
Commissioners or any similar organization, or any nationally recognized rating
agency that requires access to information about your investment portfolio or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to you, (x) in response to any subpoena or other legal process, (y)
in connection with any litigation to which you are a party or (z) if an Event of
Default has occurred and is continuing, to the extent you may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement

 

32



--------------------------------------------------------------------------------

or for the protection of the rights and remedies under the Notes and this
Agreement. The holder of the Notes, by its acceptance of the Notes, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement. On reasonable request by
the Company in connection with the delivery to the holder of the Notes of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this Section 20. Notwithstanding anything to the
contrary set forth herein or in any other Note Purchase Document or by which
they are bound, the obligations of confidentiality contained herein and therein,
as they relate to the transactions contemplated by this Agreement (the
“Transaction”), shall not apply to the federal tax structure or federal tax
treatment of the Transaction, and each party hereto (and any employee,
representative, or agent of any party hereto) may disclose to any and all
Persons, without limitation of any kind, the federal tax structure and federal
tax treatment of the Transaction. The preceding sentence is intended to cause
the Transaction to be treated as not having been offered under conditions of
confidentiality for purposes of Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations promulgated under Section 6011 of the
Internal Revenue Code of 1986, as amended, and shall be construed in a manner
consistent with such purpose. In addition, each party hereto acknowledges that
it has no proprietary or exclusive rights to the federal tax structure of the
Transaction or any federal at matter or federal tax idea related to the
Transaction.

 

21. SUBSTITUTION OF PURCHASER.

 

You shall have the right to substitute any one of your Affiliates as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word “you” is used in this Agreement (other than in
this Section 21), such word shall be deemed to refer to such Affiliate in lieu
of you. In the event that such Affiliate is so substituted as a purchaser
hereunder and such Affiliate thereafter transfers to you the Notes then held by
such Affiliate, upon receipt by the Company of notice of such transfer, wherever
the word “you” is used in this Agreement (other than in this Section 21), such
word shall no longer be deemed to refer to such Affiliate, but shall refer to
you, and you shall have all the rights of an original holder of the Notes under
this Agreement.

 

22. MISCELLANEOUS.

 

22.1 Successors and Assigns.

 

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective

 

33



--------------------------------------------------------------------------------

successors and assigns (including, without limitation, any subsequent holder of
the Notes) whether so expressed or not, except that the Company may not assign
or transfer any of its rights or obligations under this Agreement without the
prior written consent of the holder of the Notes.

 

22.2 Payments Due on Non-Business Days.

 

Anything in this Agreement or the Notes to the contrary notwithstanding, any
payment of principal of or Make-Whole Amount or interest on the Notes that is
due on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day.

 

22.3 Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

22.4 Construction.

 

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

 

22.5 Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

22.6 Governing Law; Consent to Jurisdiction.

 

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State. The Company
hereby irrevocably and unconditionally consents that any action or proceeding
may be brought in the courts of

 

34



--------------------------------------------------------------------------------

the State of New York or the courts of the United States for the Southern
District of New York and waives any objection that it may now or hereafter have
to the venue of any such action or proceeding in such court or that such action
or proceeding was brought in an inconvenient court and agrees not to plead or
claim the same.

 

22.7 Waivers of Jury Trial.

 

THE COMPANY AND THE HOLDERS OF THE NOTES HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

22.8 Liquidated Damages. The parties hereto agree that the Contingent Payment LD
Amount shall be necessary due to the difficulty in determining actual damages
relating to the Company’s failure to pay the Contingent Payment due hereunder
and the Contingent Payment LD Amount shall be treated as liquidated damages and
shall not be treated as a penalty.

 

35



--------------------------------------------------------------------------------

* * * * *

 

If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.

 

Very truly yours,

EPC CORPORATION

By:

 

/S/ Joseph E. Cresci

Name:

 

Joseph E. Cresci

Title:

 

President

 

The foregoing is hereby

agreed to as of the

date thereof.

 

CRYSTAL CREEK COALPOWER

FUNDING, LLC

By:

 

/S/ Daniel R. Revers

Name:

 

Daniel R. Revers

Title:

 

President



--------------------------------------------------------------------------------

SCHEDULE A

 

INFORMATION RELATING TO PURCHASER

 

Name and Address of Purchaser

--------------------------------------------------------------------------------

       

Principal Amount of

Notes to be Purchased

--------------------------------------------------------------------------------

CRYSTAL CREEK
COALPOWER

FUNDING, LLC

        Up to: $5,400,000

(1)

  All payments by wire
transfer of immediately
available funds to:   

Bank: JPMorgan Chase Bank

ABA#: 021000021

Acct: 507947533

Account Name: Incoming

Wire - Project Finance

Ref: EPC Corporation

Revenue Account#

10206142.1

Attn: A. Monastra/A. Seneus

         with sufficient
information
to identify the source and
application of such funds.          

(2)

  All notices of payments
and written confirmations
of such wire transfers:   

Crystal Creek Coalpower

Funding, LLC

c/o ArcLight Energy Partners

Fund I, L.P.

200 Clarendon Street

55th Floor

Boston, MA 02117

Attn: J. Tisdale, Esq.

Telephone: (617) 531-6316

Facsimile: (617) 867-4698

    



--------------------------------------------------------------------------------

(3)   All other communications:   

Crystal Creek Coalpower

Funding, LLC

c/o ArcLight Energy Partners

Fund I, L.P.

200 Clarendon Street

55th Floor

Boston, MA 02117

Attn: J. Tisdale, Esq.

Telephone: (617) 531-6316

Facsimile: (617) 867-4698

    

 

2



--------------------------------------------------------------------------------

SCHEDULE B

 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any corporation of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests; provided, the term
“Affiliate” shall specifically exclude Purchaser. As used in this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. Unless the
context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Company.

 

“Agreement” is defined in the preamble hereto.

 

“Alco” means Alco Financial Services, LLC.

 

“Base Rate” is defined in Section 8.4.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

 

“Buzzard” means Buzzard Power Corporation, a Delaware corporation.

 

“Buzzard Preferred Stock” means the 10 shares of Preferred Stock $.01 par value
per share, as more accurately described in Schedule 5.3.

 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Company” means EPC Corporation, a Delaware corporation.

 

B-1



--------------------------------------------------------------------------------

“Commitment Termination Date” means August 31, 2004.

 

“Confidential Information” is defined in Section 20.

 

“Contingent Payment” means 50% of all Project Revenues following the Contingent
Payment Trigger Date.

 

“Contingent Payment LD Amount” means the amount calculated in accordance with
the formula in Schedule C attached hereto.

 

“Contingent Payment Trigger Date” shall be the date when (i) the principal
balance of the Notes and all interest thereon has been repaid and (ii) the
Company has, in accordance with the Security Deposit Agreement, distributed from
Project Revenues to the Parent an amount equal to $1,400,000.

 

“Crystal Creek” means Crystal Creek Coalpower Funding, LLC, a Delaware limited
liability company.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means that rate of interest that is the greater of (i) 2.0% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes.

 

“Disbursement Agent’ means Bankers Trust Company or such other party acting as
disbursement agent under the Disbursement Agreement from time to time.

 

“Disbursement Agreement” means that certain Amended and Restated Disbursement
and Security Agreement dated as of December 22, 1995, between Scrubgrass,
Buzzard, Bankers Trust Company and Credit Lyonnais.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

B-2



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

 

“Event of Default” is defined in Section 11.

 

“Event of Loss” means (i) as such term is used in the Project Finance Documents;
(ii) the actual or constructive total loss of all or substantially all of the
Facility or the Project, or the condemnation, confiscation or seizure of, or
requisition of title to, or requisition by any Governmental Authority of the use
of all or substantially all of the Facility or the Project, or (iii) the loss,
destruction or damage of, or condemnation, confiscation or seizure of, or
requisition by any Governmental Authority of the use of, such portion of the
Project as shall render the Project unable to operate at substantially the same
level of operation as prior to the occurrence of such event, provided that the
term “Event of Loss” shall specifically exclude any of the foregoing if, and so
long as, (x) the affected portion of the Project is being restored, rebuilt or
replaced and (y) sufficient funds are or will be available to Buzzard (1) to
restore, rebuild or replace the affected portion of the Project so that the
Project will be able to operate at substantially the same level of operation as
prior to the occurrence of such event within twelve months after the occurrence
of such event and (2) to pay all principal of, interest and Make-Whole Amount on
the Notes becoming due hereunder until such restoration, rebuilding or
replacement is completed.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Facility” means the coal-fired, cogenerations facility located in the Township
of Scrubgrass, Pennsylvania, designed to produce a net electric power output of
approximately 87 megawatts.

 

“FERC” means the Federal Energy Regulatory Commission or any successor agency
thereof.

 

“Financial Statements” means (i) with respect to each of the Company and the
other Related Entities, an unaudited balance sheet and income statement dated
June 30, 2003 and (ii) with respect to the Related Entities other than the
Company, audited financial statements for the years ending in 2000, 2001 and
2002 (including in each case the related schedules and notes).

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

B-3



--------------------------------------------------------------------------------

“Governmental Authority” means

 

(a) the government of

 

(i) the United States of America or any State or other political subdivision
thereof, or

 

(ii) any jurisdiction in which Buzzard, the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of Buzzard, the Company or any Subsidiary, or

 

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

 

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

 

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

 

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

 

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

 

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

 

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

 

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,

 

B-4



--------------------------------------------------------------------------------

processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including,
without limitation, asbestos, urea formaldehyde foam insulation and
polycholorinated biphenyls).

 

“holder” means, with respect to any Note or the Notes, the Person in whose name
such Notes are registered in the register maintained by the Company pursuant to
Section 13.1.

 

“Indebtedness” with respect to any Person means, at any time, without
duplication,

 

(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;

 

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

 

(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;

 

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

 

(e) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money);

 

(f) Swaps of such Person; and

 

(g) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.

 

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

 

“Letter of Direction” means that certain letter of direction, dated September 4,
2003, by the Company to Buzzard.

 

B-5



--------------------------------------------------------------------------------

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or capital lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

 

“Make-Whole Amount” means at any time with respect to Note A the difference
between $4,810,000 and principal and interest paid by the Company in accordance
with Section 8.4.1.

 

“Management Services Agreement” means the Management Services Agreement, dated
as of September 4, 2003, between the Company and Parent.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement and the Notes, or (c) the validity
or enforceability of this Agreement or the Notes; provided, that, with respect
to any representation or covenant set forth in Section 5.8 and 9.4, any
reference to the Company in the definition of Material Averse Effect shall also
include a reference to any consolidated, combined or unitary group of which the
Company or any Subsidiary is a member.

 

“Maturity Date” means December 31, 2012.

 

“Note A Closing” is defined in Section 3.

 

“Note B Closing” is defined in Section 3.

 

“Notes” is defined in Section 1.

 

“Note Purchase Documents” means this Agreement, the Notes, the Security
Documents and all other agreements, instruments, documents and certificates
executed and delivered to, or in favor of the holder of the Notes or the
Security Deposit Agent or the Securities Intermediary in connection with this
Agreement and the transactions contemplated thereby.

 

“O&M Agreement” means that certain Agreement for Operation and Maintenance of
the Scrubgrass Generating Company, L.P. and PG&E-Bechtel Generating Company,
dated December 15, 1990, which was assigned by Scrubgrass Generating Company,
L.P. to Buzzard on June 17, 1994.

 

B-6



--------------------------------------------------------------------------------

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

 

“Parent” means Environmental Power Corporation, a Delaware corporation.

 

“Payment Date” means the fifteenth day (or the next succeeding Business Day
thereafter) of each month, commencing with September 15, 2003.

 

“Penelec Agreement” means that certain Agreement for the Sale of Electric Energy
from the Scrubgrass Generating Plant, dated August 7, 1987, between Buzzard and
Pennsylvania Electric Company.

 

“Permitted Existing Indebtedness” is defined in Section 5.14.

 

“Permitted Liens” means Liens created by the Security Documents or created or
permitted under the Project Finance Documents.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

 

“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of the date hereof, between the Parent and the Crystal Creek.

 

“Preferred Stock” means any class of Capital Stock that is preferred over any
other class of Capital Stock of such Person as to the payment of dividends or
the payment of any amount upon liquidation or dissolution of such Person.

 

“Project” means, collectively, the Facility and all related facilities,
including interconnection transmission, water and fuel transportation,
preparation and storage facilities.

 

“Project Documents” means the collective reference to any and all leases, power
purchase agreements, loan and security documents, purchase and/or sale
agreements, insurance policies and other agreements and documents relating to
the construction, acquisition, ownership, financing, lease or operation of the
Project, including, without limitation, the agreements and documents listed on
Schedule 5.20 hereto.

 

“Project Finance Documents” means the Amended and Restated Participation
Agreement, dated as of December 22, 1995, the Indenture of Trust, dated as of
December 15, 1990, the Amended and Restated Lease Agreement, dated as of
December 22, 1995, the Amended and Restated Loan and Reimbursement Agreement,

 

B-7



--------------------------------------------------------------------------------

dated as of December 22, 1995, the Amended and Restated Working Capital Loan
Agreement, dated as of December 22, 1995, and the Disbursement Agreement as each
may be amended, restated and supplemented from time to time.

 

“Project Revenues” means all revenue and other payments, determined on a
pre-income tax basis at Buzzard, payable to the Company (or any of its
Subsidiaries) (in cash or in other form) from Buzzard or otherwise derived from
the Project. For example, dividends from Buzzard will be calculated assuming
consolidation of Buzzard and the Company with the Parent for tax purposes
thereby excluding the “tax effect” from revenue and other payments (i.e., no
reduction shall be made in the determination of the revenues of Buzzard for any
income taxes which may be due and payable by Buzzard).

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“PURPA” means the Public Utility Regulatory Policies Act of 1978, as amended.

 

“Qualifying Facility” is defined in Section 5.18.

 

“Related Entities” means Parent, the Company, Buzzard and Scrubgrass.

 

“Request for Purchase” means a request for advance in the form of Exhibit 2.

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this agreement.

 

“Revenue Account” shall have the meaning given to such term in the Security
Deposit Agreement.

 

“Scrubgrass” means Scrubgrass Generating Company, L.P.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Securities Intermediary” is defined in the Security Deposit Agreement.

 

“Security Deposit Agent” is defined in the Security Deposit Agreement.

 

“Security Deposit Agreement” means the Security Deposit Agreement, dated as the
date hereof, among the Company, the Security Deposit Agent, the Securities
Intermediary and you, as amended, restated and supplemented from time to time.

 

B-8



--------------------------------------------------------------------------------

“Security Documents” means the Security Deposit Agreement and the Pledge and
Security Agreement, as each may be amended, restated or supplemented.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

 

“Subsidiary” or “Subsidiaries” means, as to any Person, any corporation,
association or other business entity in which such Person or one or more of its
Subsidiaries or such Person and one or more of its Subsidiaries owns sufficient
equity or voting interests to enable it or them (as a group) ordinarily, in the
absence of contingencies, to elect a majority of the directors (or Persons
performing similar functions) of such entity, and any partnership or joint
venture if more than a 50% interest in the profits or capital thereof is owned
by such Person or one or more of its Subsidiaries or such Person and one or more
of its Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

 

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency. For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

 

B-9



--------------------------------------------------------------------------------

“Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of September
4, 2003 entered into by Parent in favor of Buzzard and the Company, as amended,
restated and supplemented.

 

“You” and “Your” means Crystal Creek and its successors and assigns.

 

B-10



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE COMPANY

 

Matters To Be Covered In

Opinion of Special Counsel To the Company

 

1. Each of Parent, the Company and its Subsidiaries being duly incorporated,
validly existing and in good standing and having requisite corporate power and
authority to issue and sell the Note and to execute and deliver the Note
Purchase Documents.

 

2. Each of the Company and its Subsidiaries being duly qualified and in good
standing as a foreign corporation in appropriate jurisdictions.

 

3. Due authorization and execution of the Note Purchase Documents and such
documents being legal, valid, binding and enforceable.

 

4. The Security Documents create Liens in favor of the Lender and such Liens are
properly perfected under applicable law.

 

5. No conflicts with charter documents, laws or agreements.

 

6. All consents required to issue and sell the Note and to execute and deliver
the Note Purchase Documents having been obtained.

 

7. No litigation questioning validity of documents.

 

8. The Note not requiring registration under the Securities Act of 1933, as
amended.

 

9. No violation of Regulations U, T or X of the Federal Reserve Board.

 

10. Company not an “investment company”, or a company “controlled” by an
“investment company”, under the Investment Company Act of 1940, as amended.

 

11. Purchase of the Note by the Purchaser will not subject Purchaser to be
regulated as a “public utility company”, an “electric utility company”, a
“public utility”, an “electric utility”, a “holding company” or an “affiliate”
of any of the foregoing under PUHCA or the Federal Power Act.

 

12. The Company’s ownership of the Project will not affect Qualifying Facility
status.

 

1



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE COMPANY

 

Matters To Be Covered In

Opinion of Special Counsel To the Company

 

13. Each of Parent, the Company and its Subsidiaries being duly incorporated,
validly existing and in good standing and having requisite corporate power and
authority to issue and sell the Note and to execute and deliver the Note
Purchase Documents.

 

14. Each of the Company and its Subsidiaries being duly qualified and in good
standing as a foreign corporation in appropriate jurisdictions.

 

15. Due authorization and execution of the Note Purchase Documents and such
documents being legal, valid, binding and enforceable.

 

16. The Security Documents create Liens in favor of the Lender and such Liens
are properly perfected under applicable law.

 

17. No conflicts with charter documents, laws or agreements.

 

18. All consents required to issue and sell the Note and to execute and deliver
the Note Purchase Documents having been obtained.

 

19. No litigation questioning validity of documents.

 

20. The Note not requiring registration under the Securities Act of 1933, as
amended.

 

21. No violation of Regulations U, T or X of the Federal Reserve Board.

 

22. Company not an “investment company”, or a company “controlled” by an
“investment company”, under the Investment Company Act of 1940, as amended.

 

23. Purchase of the Note by the Purchaser will not subject Purchaser to be
regulated as a “public utility company”, an “electric utility company”, a
“public utility”, an “electric utility”, a “holding company” or an “affiliate”
of any of the foregoing under PUHCA or the Federal Power Act.

 

24. The Company’s ownership of the Project will not affect Qualifying Facility
status.

 

2